USCA4 Appeal: 22-1711      Doc: 16         Filed: 11/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1711


        DEAFUEH MONBO; JUAHDI MONBO,

                            Plaintiffs - Appellants,

                     v.

        ELAINE EVANS,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:22-cv-01171-GLR)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Deafueh Monbo, Juahdi Monbo, Appellants Pro Se. Gerard Magrogan, MONSHOWER,
        MILLER & MAGROGAN, Ellicott City, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1711      Doc: 16         Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

               Deafueh and Juahdi Monbo (“Plaintiffs”) seek to appeal the district court’s order

        denying their motion to strike the Defendant’s attorney, their request for a hearing on the

        motion, and their request for entry of default judgment in their civil action alleging

        defamation and intentional infliction of emotional distress. This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). The order Plaintiffs seek to appeal is neither a final

        order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

        appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      DISMISSED




                                                    2